DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Hamilton on January 12, 2022.

The application has been amended as follows: 
Please AMEND claims 1, 3, 10, 15, and 17 as follows:

1. (Currently Amended) A graphics processing unit comprising one or more multiprocessors, at 
least one of the one or more multiprocessors including:
a register file to store operands for a plurality of different types of operands; and
a plurality of processing cores, including:
a first set of processing cores of a first type including a first set of floating point units (FPUs) to execute instructions to perform multi-dimensional matrix math operations on a first set of operands in a first set of registers of the register file; and
a second set of processing cores of a second type, the second set of processing cores being different from the first set of processing cores, the second set of processing cores to perform general purpose graphics processing unit (GPGPU) operations on a 
a set of integer units to execute instructions to perform integer operations; and
a second set of FPUs to execute instructions to perform floating point operations, the second set of FPUs comprising a first subset of FPUs to perform 32-bit floating point (FP32) operations and a second subset of FPUs to perform 64-bit floating point (FP64) operations.

3. (Currently Amended) The graphics processing unit as in claim 1, wherein matrix operations performed on the first set of operands include FP64 operations.

10. (Currently Amended) A method comprising: 
receiving a first set of operands from a first set of registers of a register file at a first set of processing cores of a first type at a graphics processing unit; 
receiving a second set of operands from a second set of registers of a register file at a second set of processing cores of a second type, the second set of processing cores being different from the first set of processing cores, at the graphics processing unit; 
performing multi-dimensional matrix math operations on the first set of operands at the first set of processing cores; and 
performing general-purpose graphics processing unit (GPGPU) operations on the second set of operands at the second set of processing cores, wherein performing the GPGPU operations at the second set of processing cores comprises: 
a first subset of FPUs; and 
performing 64-bit floating point (FP64) operations at a second subset of FPUs.

15. (Currently Amended) A data processing system comprising: 
a memory device; and 
a graphics processing unit comprising one or more multiprocessors, at least one of the one or more multiprocessors including a register file to store operands for a plurality of different types of operands and a plurality of processing cores, including: 
a first set of processing cores of a first type including a first set of floating point units (FPUs) to execute instructions to perform multi-dimensional matrix math operations on a first set of operands in a first set of registers of the register file; and
a second set of processing cores of a second type, the second set of processing cores being different from the first set of processing cores, the second set of processing cores to perform general purpose graphics processing unit (GPGPU) operations on a second set of operands in a second set of registers of the register file, wherein the second set of processing cores comprises:
a set of integer units to execute instructions to perform integer operations; and

second set of FPUs comprising a first subset of FPUs to perform 32-bit floating point (FP32) operations and a second subset of FPUs to perform 64-bit floating point (FP64) operations.

17. (Currently Amended) The data processing system as in claim 15, wherein matrix operations performed on the first set of operands include FP64 operations.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention relates to a system including a graphics processing unit comprising different types of processing cores and a method of performing respective operations at the different processing cores.  The prior art of record discloses similar features of the claimed invention as outlined in the previous Office Action.  However, the prior art of record fails to teach or suggest, singly or combined, the limitations of independent claims 1, 10, and 15 as now amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement

The information disclosure statements (IDS) submitted on December 16, 2021 and December 22, 2021 were filed after the mailing date of the Non-Final Office Action on September 16, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612